
	

113 HR 1152 IH: Mississippi River Navigation Sustainment Act
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1152
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Enyart (for
			 himself and Mr. Rodney Davis of
			 Illinois) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide for the safe and reliable navigation of the
		  Mississippi River, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mississippi River Navigation
			 Sustainment Act.
		2.FindingsCongress finds that—
			(1)the Mississippi
			 River is the largest, most famous river in the United States and a vital
			 natural resource;
			(2)the Mississippi
			 River Basin is the third largest watershed in the world, covering more than
			 1,000,000 square miles and approximately 40 percent of the continental United
			 States;
			(3)the rivers,
			 tributaries, and reservoirs that make up the Mississippi River Basin operate
			 naturally as a system and any attempt to operate projects within the
			 Mississippi River Basin by mankind should take this fact into
			 consideration;
			(4)the Mississippi
			 River is the backbone of the inland waterway system of the United States and a
			 crucial artery for the movement of goods;
			(5)each year millions
			 of tons of commodities, including grain, coal, petroleum, and chemicals,
			 representing billions of dollars are transported on the Mississippi River by
			 barge;
			(6)the Mississippi
			 River is home to some of the busiest commercial ports in the United States,
			 including the Port of New Orleans and the Port of St. Louis;
			(7)safe and reliable
			 navigation of the Mississippi River is vital to the national economy;
			(8)extreme weather
			 events pose challenges to navigation and life along the Mississippi River and
			 are likely to become more severe and more frequent in the coming years, as
			 evidenced by the devastating floods along the Mississippi River in 2011 and the
			 near historic low water levels seen on the same stretch of the Mississippi
			 River in the winter of 2012–2013;
			(9)the American
			 Waterways Operators and the Waterways Council, Incorporated have estimated that
			 a disruption of navigation on the Mississippi River due to low water levels
			 between December 2012 and January 2013 would have negatively impacted 20,000
			 jobs and $7,000,000,000 in cargo;
			(10)the Regulating
			 Works Program of the St. Louis District of the Corps of Engineers is critical
			 to maintaining navigation on the middle Mississippi River during extreme
			 weather events and should receive continued Federal financial assistance and
			 support; and
			(11)the Federal
			 Government, commercial users, and others have a shared responsibility to take
			 steps to maintain the critical flow of goods on the Mississippi River during
			 extreme weather events.
			3.Definitions
			(a)Extreme
			 weatherThe term extreme weather means—
				(1)severe flooding
			 and drought conditions that lead to above or below average water levels;
			 or
				(2)other severe
			 weather events that threaten personal safety, property, and navigation on the
			 inland waterways of the United States.
				(b)Greater
			 Mississippi River BasinThe term greater Mississippi River
			 Basin means the area covered by hydrologic units 5, 6, 7, 8, 10, and 11,
			 as identified by the United States Geological Survey as of the date of
			 enactment of this Act.
			(c)Lower
			 Mississippi RiverThe term lower Mississippi River
			 means the portion of the Mississippi River that begins at the confluence of the
			 Ohio River and flows to the Gulf of Mexico.
			(d)Middle
			 Mississippi RiverThe term middle Mississippi River
			 means the portion of the Mississippi River that begins at the confluence of the
			 Missouri River and flows to the lower Mississippi River.
			(e)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			4.Greater
			 Mississippi River Basin Extreme Weather Management Study
			(a)In
			 generalThe Secretary shall carry out a study of the Mississippi
			 River Basin—
				(1)to improve the
			 coordinated and comprehensive management of water resource projects in the
			 greater Mississippi River Basin relating to extreme weather conditions;
			 and
				(2)to evaluate the
			 feasibility of any modifications to those water resource projects and develop
			 new water resource projects to improve the reliability of navigation and more
			 effectively reduce flood risk.
				(b)ContentsThe
			 study shall—
				(1)identify any
			 Federal actions necessary to prevent and mitigate the impacts of extreme
			 weather, including changes to authorized channel dimensions, operational
			 procedures of locks and dams, and reservoir management within the Mississippi
			 River Basin;
				(2)evaluate the
			 effect on navigation and flood risk management to the Mississippi River of all
			 upstream rivers and tributaries, especially the confluence of the Illinois
			 River, Missouri River, and Ohio River;
				(3)identify and make
			 recommendations to remedy challenges to the Corps of Engineers presented by
			 extreme weather, including river access, in carrying out its mission to
			 maintain safe, reliable navigation; and
				(4)identify and
			 locate natural or other potential impediments to maintaining navigation on the
			 middle and lower Mississippi River during periods of low water, including
			 existing industrial pipeline crossings.
				(c)Consultation and
			 use of existing dataIn carrying out the study, the Secretary
			 shall—
				(1)consult with
			 appropriate committees of Congress, Federal, State, tribal, and local agencies,
			 environmental interests, river navigation industry representatives, other
			 shipping and business interests, organized labor, and nongovernmental
			 organizations;
				(2)to the maximum
			 extent practicable, use data in existence on the date of enactment of this Act;
			 and
				(3)incorporate
			 lessons learned and best practices developed as a result of past extreme
			 weather events, including major floods and the successful effort to maintain
			 navigation during the near historic low water levels on the Mississippi River
			 during the winter of 2012–2013.
				(d)Cost-SharingThe
			 Federal share of the cost of carrying out the study under this section shall be
			 100 percent.
			(e)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report on the study carried out under this section.
			5.Mississippi River
			 forecasting improvements
			(a)In
			 generalThe Secretary, in consultation with the Secretary of the
			 department in which the Coast Guard is operating, the Director of the United
			 States Geological Survey, the Administrator of the National Oceanic and
			 Atmospheric Administration, and the Director of the National Weather Service,
			 as applicable, shall improve forecasting on the Mississippi River by—
				(1)updating
			 forecasting technology deployed on the Mississippi River and its tributaries
			 through—
					(A)the construction
			 of additional automated river gages;
					(B)the rehabilitation
			 of existing automated and manual river gages; and
					(C)the replacement of
			 manual river gages with automated gages, as the Secretary determines to be
			 necessary;
					(2)constructing
			 additional sedimentation ranges on the Mississippi River and its tributaries;
			 and
				(3)deploying
			 additional automatic identification system base stations at river gage
			 sites.
				(b)PrioritizationIn
			 carrying out this section, the Secretary shall prioritize the sections of the
			 Mississippi River on which additional and more reliable information would have
			 the greatest impact on maintaining navigation on the Mississippi River.
			(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report on the activities carried out by the Secretary
			 under this section.
			6.Corps of
			 Engineers flexibility in maintaining navigation
			(a)In
			 generalIf the Secretary determines it to be critical to
			 maintaining safe and reliable navigation, the Secretary—
				(1)in consultation
			 with the department in which the Coast Guard is operating, may construct
			 ingress and egress paths to docks, loading facilities, fleeting areas, and
			 other critical locations outside of the authorized navigation channel on the
			 Mississippi River; and
				(2)operate and
			 maintain, through dredging and construction of river training structures,
			 ingress and egress paths to loading docks and fleeting areas outside of the
			 authorized navigation channel on the Mississippi River.
				(b)MitigationThe
			 Secretary may mitigate through dredging any incidental impacts to loading or
			 fleeting areas outside of the authorized navigation channel on the Mississippi
			 River that result from operation and maintenance of the authorized
			 channel.
			7.Middle
			 Mississippi River environmental pilot program
			(a)In
			 generalIn accordance with the project for navigation,
			 Mississippi River between the Ohio and Missouri Rivers (Regulating Works),
			 Missouri and Illinois, authorized by the Act of June 25, 1910 (36 Stat. 631,
			 chapter 382) (commonly known as the River and Harbor Act of
			 1910), the Act of January 1, 1927 (44 Stat. 1010, chapter 47) (commonly
			 known as the River and Harbor Act of 1927), and the Act of July
			 3, 1930 (46 Stat. 918, chapter 847), the Secretary shall carry out for a period
			 of not less than 10 years, a pilot program to restore and protect fish and
			 wildlife habitat in the middle Mississippi River.
			(b)Authorized
			 activities
				(1)In
			 generalAs part of the pilot program carried out under subsection
			 (a), the Secretary shall conduct any activities that are necessary to improve
			 navigation through the project while restoring and protecting fish and wildlife
			 habitat in the middle Mississippi River.
				(2)InclusionsActivities
			 authorized under paragraph (1) shall include—
					(A)the modification
			 of navigation training structures;
					(B)the modification
			 and creation of side channels;
					(C)the modification
			 and creation of islands;
					(D)any studies and
			 analyses necessary to develop adaptive management principles; and
					(E)the acquisition
			 from willing sellers of any land associated with a riparian corridor needed to
			 carry out the goals of the pilot program.
					(c)Cost-Sharing
			 requirementThe cost-sharing requirements under the provisions of
			 law described in subsection (a) for the project described in that subsection
			 shall apply to any activities carried out under this section.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are
			 necessary.
		
